          CASE 0:20-cv-02375-JRT-LIB Doc. 31 Filed 01/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



ANDREW AND LAURA TIMM,                               Case No.: 0-20-cv-02375-JRT-LIB

                      Plaintiff,
                                                     NOTICE OF SETTLEMENT AS TO
v.                                                   DEFENDANT EQUIFAX
                                                     INFORMATION SERVICES, LLC
STEARNS BANK N.A.; EQUIFAX
INFORMATION SERVICES, LLC;
EXPERIAN INFORMATION SOLUTIONS,
INC; AND TRANS UNION LLC,

                      Defendants.



NOTICE IS HEREBY GIVEN that Plaintiffs Andrew and Laura Timm and Defendant Equifax

Information Services, LLC (“Equifax”) have settled all claims between them in this matter. The

parties are in the process of completing the final settlement documents and expect to file the

dismissal papers within the next sixty (60) days. Plaintiff also requests that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement.


Dated: January 27, 2021                          By: s/Jenna Dakroub
                                                 Jenna Dakroub
                                                 Bar Number: 385021
                                                 Price Law Group
                                                 8425 N. 85th Way
                                                 Scottsdale, AZ 85258
                                                 E: jenna@pricelawgroup.com
                                                 Telephone: (818) 600-5513
                                                 Fax: (818) 600-5413
                                                 Attorneys for Plaintiff
                                                 Andrew and Laura Timm




                                                 1
           CASE 0:20-cv-02375-JRT-LIB Doc. 31 Filed 01/27/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I hereby certify that on January 27, 2021, I electronically filed the foregoing with the Clerk
of the Court using the ECF system, which will send notice of such filing to all attorneys of record
in this matter.

                                                       /s/Diego Sanchez




                                                  2
